DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Chinese Application CN202110128385.X dated 3333399 and applicant has filed a certified copy of this Chinese application on 04/26/2021 and 05/06/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chern (US Patent No. 5,141,213).
Regarding claim 1, Chern teaches (reproduced and annotated Figs. 3-5 below) a fixing jig (par. 2: mechanical clamping tool) comprising: a support plate configured for supporting a workpiece; a fixing member arranged on the support plate, the fixing member defining a receiving groove penetrating a bottom surface of the fixing member; a stopper (40) slidably received in the receiving groove, a bottom surface of the stopper being flush with the bottom surface of the fixing member and contacting the support plate (see A in annotated Fig. 5), an end of the stopper (42) extending out of the receiving groove to abut against the workpiece thereby positioning the workpiece in a horizontal direction (via 60 and 80); an adjusting member (threaded rod 50) coupled to the fixing member, one end of the adjusting member extending into the receiving groove and coupled to the stopper (par. 5 and 8), and another end of the adjusting member arranged outside the receiving groove, the adjusting member being configured to adjust a position of the stopper (par. 5 and 8); and a locking member (threads inside hole of 40) arranged on the adjusting member and configured to lock a position of the adjusting member, thereby locking the position of the stopper; wherein: a cross-sectional area (in plane parallel to X-Y axes) of the end of the stopper extending out of the receiving groove is less than a cross-sectional area of the end of the stopper received in the receiving groove.

    PNG
    media_image1.png
    845
    1003
    media_image1.png
    Greyscale

Regarding claim 8, Chern teaches (reproduced and annotated Figs. 3-5 above) a fixing jig (par. 2: mechanical clamping tool) comprising: a support plate configured for supporting a workpiece; a fixing member arranged on the support plate, the fixing member defining a receiving groove penetrating a bottom surface of the fixing member; a stopper (40) slidably received in the receiving groove, a bottom surface of the stopper being flush with the bottom surface of the fixing member and contacting the support plate (see A in annotated Fig. 5), an end of the stopper (42) extending out of the receiving groove and being configured to abut against the workpiece; an adjusting member (threaded rod 50) coupled to the fixing member, one end of the adjusting member extending into the receiving groove and coupled to the stopper (par. 5 and 8), and another end of the adjusting member arranged outside the receiving groove, the adjusting member being configured to adjust a position of the stopper (par. 5 and 8); a locking member (threads inside hole of 40) arranged on the adjusting member and configured to lock a position of the adjusting member, thereby locking the position of the stopper; a limiting block arranged on the support plate, the stopper arranged opposite to the limiting block, and the stopper and the limiting block cooperatively fixing the position of the workpiece in the horizontal direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chern.
Regarding claim 6, Chern teaches the stopper extends from the receiving slot; but does not teach a range of the extension.It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose the range of extension based on the usage of the fixing jig.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chern in view of Mieszczak (US Patent No. 4,092,205).
Regarding claim 7, Chern does not teach the claimed vertical clamps.
Mieszczak teaches horizontal clamps 40 and beam above support plate 55, two ends of the beam are coupled to the support plate (via 11); the beam is configured to press the workpiece onto the support plate in a vertical direction.It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add vertical clamps for better securement of the workpiece.

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 9 are allowable for disclosing “a width of the main body is the same as a width of the pushing portion”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.Chern teaches (reproduced and annotated Fig. below) the stopper comprises a main body and a pushing portion; the main body is slidably received in the receiving groove, and the pushing portion is coupled to an end of the main body protruding from the receiving groove; a length of the main body is greater than a length of the pushing portion (compare L1 and L2); a cross-sectional area of the pushing portion is less than a cross-sectional area of the main body (in a plane parallel to XY axes).

    PNG
    media_image2.png
    323
    547
    media_image2.png
    Greyscale

Claims 3-5 would be allowable due to dependency on allowable claim 2.
Claims 10-14 would be allowable due to dependency on allowable claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723